DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2, line 3, “a pair of the second pins” should be –the second pin includes a pair of second pins”;
Claim 3, lines 2-3, “a pair of the second pins” lack an antecedent basis;
Claim 3, line 3, “the long side parts” should be –the long side part--;
Claim 3, line 4, “the other long side part” should be --another long side part--;

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naoto et al. (5,320,544) in view of Noro et al. (6,354,852).
Regarding claim 1, Naoto et al. disclose a lever connector comprising:

a housing (2, figure 1) includes a receptacle, the fitting portion being fittable into the receptacle;
a first lever (11, figure 1) mounted on the housing, the first lever fitting and separating the fitting portion into and from the receptacle by being engaged with the first pin (figures 3 and 4); and
a second lever (19, figure 1) mounted on the receptacle, the second lever being movable between a locking position where the second lever is locked to the second pin and a non locking position where the second lever is not locked to the second pin.
Naoto et al. disclose the claimed invention as described above except for the second pin including a shaft coupled to the outer periphery of the fitting portion and a flange located on a tip of the shaft and having a larger diameter than the shaft, and
the second lever being locked to the flange on both front and rear sides in a fitting direction of the fitting portion with the shaft as a center at the locking position.
Noro et al., figure 1 shows a pin (17) including a shaft coupled to the outer periphery of the fitting portion and a flange (18) located on a tip of the shaft and having a larger diameter than the shaft, and a second lever (45) being locked to the flange on both front and rear sides in a fitting direction of the fitting portion with the shaft as a center at the locking position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Naoto et al. to have the second pin including 
Regarding claim 2, Naoto et al., figure 1 shows the fitting portion of the terminal block has a substantially rectangular shape laterally long in a front view, and a pair of the second pins (18) are provided side by side in a transverse direction on a long side part extending in the transverse direction, out of the outer periphery of the fitting portion.
Regarding claim 3, Naoto et al., figure 1 shows the pair of the second pins are provided side by side in the transverse direction on one of a long side part and the pair of the second pins are provided side by side in the transverse direction on another long side part.
Regarding claim 4, it is noted that Noro et al., figure 1 shows the second lever includes a groove into which the shaft is inserted, and the groove is composed of a longitudinal groove (an opening 45) extending in the fitting direction of the fitting portion and a transverse groove (a guide groove 46) arranged orthogonal to the longitudinal groove.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/13/21.